WINTERSHEIMER, Justice,
dissenting.
I must respectfully dissent because I believe the admission of the document by the trial judge was harmless error. The document in question was introduced as an exhibit but was not shown to the jury because it was a collateral matter.
Jordan first elicited testimony that the victim had made false sexual abuse allegations against Jordan’s father but there had never been any charges brought in that case. In rebuttal, a caseworker for Social Service who had worked on the case testified that a document was on file with the *270Cabinet for Human Resources in which charges made by the victim against Jordan’s father were substantiated.
Apparently, it was the defense theory of the case that the allegations were false. Hall v. Commonwealth, Ky.App., 956 S.W.2d 224 (1997), sets out a general rule that the admissibility of evidence of similar accusations made by the victim depends on whether they have been proven to be demonstrably false.
It is unfortunate that the evidence of the previous allegations came into evidence. However, it was Jordan who opened the door to the now claimed error when he elicited such testimony from three different witnesses. Jordan cannot now claim prejudice when the prosecution was simply trying to rebut evidence that arguably never should have been admitted into any proceeding. Any error in admitting the document into evidence was harmless. RCr 9.24.
I would affirm the conviction in all respects.